Citation Nr: 1635299	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  10-36 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUE

Entitlement to a rating in excess of 80 percent for nephropathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel 


INTRODUCTION

The Veteran had active military service from June 1974 to December 1975.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In March 2013, the Veteran testified at a videoconference hearing before the Board. A transcript of that hearing is of record.

The Board issued a decision in March 2015 granting an 80 percent disability rating for nephropathy prior to June 9, 2014, and denying a rating in excess of 80 percent for nephropathy since June 9, 2014. The Veteran appealed that denial to the U.S. Court of Appeals for Veterans Claims (Court).  In a June 2016 Order, the Court granted a joint motion for partial remand (JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties) and remanded that part of the Board's decision that denied entitlement to a rating in excess of 80 percent for action consistent with the terms of the JMR.  

The Board notes that the issue of entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU), which was remanded by the Board in March 2015, is still pending before the RO.  It is, therefore, not subject to this hereby opinion.  Significant evidence has been added to the record since the last adjudication of that issue.


FINDING OF FACT

The Veteran's nephropathy has been characterized by preclusion of more than sedentary activity from markedly decreased function of kidney or other organ systems.  Recent exam revealed slightly elevated creatinine and abnormal proteinuria of 100.

CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for a rating of 100 percent for nephropathy have now been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.115, 4.115a, Diagnostic Code 7541 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The entire time period is for consideration in determining the appropriateness of staged ratings for distinct periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); see Francisco v. Brown, 7 Vet. App. 55 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's nephropathy associated with diabetes mellitus, type II has been rated under Diagnostic Code 7541.  This Diagnostic Code provides the rating criteria for disabilities of renal involvement in diabetes mellitus and directs that the disability be rated as renal dysfunction.  38 C.F.R. § 4.115b (2015).  Ratings for renal dysfunction, provide for a 60 percent disability rating when the disability is manifested by constant albuminuria with some edema; or, definite decrease in kidney function; or hypertension at least 40 percent disabling (i.e., diastolic pressure predominantly 120 mm/Hg or more) under 38 C.F.R. § 4.104, Diagnostic Code 7101. 38 C.F.R. § 4.115a (2015).

An 80 percent disability rating is warranted if there is persistent edema and albuminuria with blood urea nitrogen (BUN) of 40 to 80 mg percent; or creatinine 4 to 8 mg percent; or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion due to renal dysfunction.  Id.  Finally, a 100 percent disability rating requires regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or BUN more than 80 mg percent; or creatinine more than 8 mg percent; or markedly decreased function of kidney or other organ systems, especially cardiovascular.  Id.  

Albuminuria is also known as proteinuria and is the presence of an excess of serum proteins in the urine.  Booton v. Brown, 8 Vet. App. 368, 369 (1995).

A November 2013 rating decision separately granted nephropathy as secondary to the service-connected disability of diabetes mellitus type II with retinopathy and cataracts, rating it as 60 percent disabling since January 24, 2012.  Following an April 2014 Board remand, the Veteran was provided a VA examination June 9, 2014.  In October 2014 the RO granted an 80 percent evaluation for nephropathy from the date of examination, and denied a higher rating prior to June 9, 2014.  The Veteran seeks a higher initial rating.

VA lab results from January 2012 showed a definite decrease in kidney function evidenced by creatinine level of 1.85. 

A September 2013 VA examination evaluated the Veteran's diabetes mellitus, which was managed by a restricted diet and more than 1 insulin injection per day. The Veteran visited his diabetic care provider less than 2 times a month for episodes of ketoacidosis or hypoglycemic reaction.  He had not had any episodes of hypoglycemia requiring hospitalization or visits to his provider over the past year. He did not have progressive unintentional weight loss or loss of strength attributable to diabetes mellitus.

In September 2013 the Veteran's kidneys were specifically examined in regard to his diagnosed diabetic nephropathy.  Reviewing the Veteran's laboratory results, the examiner indicated that since 2008, the Veteran's VA medical records had shown intermittent increases in plasma BUN and creatinine that had not been sustained or required treatment with dialysis.  Urinalyses had shown elevated glucose, protein, hyaline casts (twice), with a sustained increase in microalbumin over the same time period.  The Veteran was prescribed continuous medication.  The Veteran had renal dysfunction as evidenced by constant proteinuria (albuminuria), but he did not require regular dialysis.  The Veteran had hypertension and/or heart disease due to renal dysfunction.  (The Board observes that the Veteran's hypertension is separately service connected, and rated as noncompensably disabling.)  The Veteran did not have urolithiasis, urinary tract or kidney infection, kidney transplant or removal, or related tumors or neoplasms.  There were no other pertinent physical findings. 

Spot urine tests on various dates showed persistent elevation of protein/creatinine ratio.  The examiner indicated that the Veteran's kidney problems did not impact his ability to work.  The examiner indicated that the records showed diabetic nephropathy as an active medical problem, and that since 2008 the records showed intermittent increases in BUN and creatinine that had not been sustained or required treatment with dialysis.  Urinalyses had shown elevated glucose, protein, and hyaline casts (twice) with a sustained increase in microalbumin over the same time period.  These changes were likely to have worsened the Veteran's peripheral vascular disease, and put the Veteran at risk for developing additional vascular complications of diabetes, but did not directly cause disability at the time. 

A June 9, 2014 VA examination evaluated the Veteran's nephropathy.  The Veteran's treatment plan did not include continuous medication for the condition, and kidney function held fairly steady.  There was evidence of renal dysfunction. The Veteran experienced persistent proteinuria (albuminuria), persistent edema, generalized poor health, lethargy, weakness, limitation of exertion, and anemia - all due to renal dysfunction.  The Veteran did not require dialysis.  He did not have hypertension or heart dysfunction as due to renal dysfunction or any kidney condition.  The Veteran did not experience symptomatic renal tubular disorder; frequent attacks of colic with infection; urolithiasis; urinary tract or kidney infection; kidney transplant or removal; tumors and neoplasms; or other pertinent complications, conditions, signs or symptoms. 

Laboratory results were normal, with a BUN of 17mg percent, and creatinine of 1.38mg percent.  Urinalysis from July 2012 was abnormal, showing constant albuminuria with some edema.  A spot urine microalbumin/creatinine test from July 2012 showed 263.  Other significant diagnostic test findings revealed random microalbumin at times more than 500.  The Veteran's kidney conditions did not impact his ability to work.  The Veteran reported that he experienced frequent lower extremity edema, and had been in the Emergency Department May 8, 2014 for lower extremity edema with split skin and bleeding, which he feared was in relation to a spider bite.  The examiner indicated that the Veteran's BUN was mostly normal, and creatinine was frequently elevated, up to 1.85mg percent.  The Veteran experienced generalized weakness and lethargy, but no weight loss.  He was limited in his level of exertion without bringing on substantial fatigue.  He had large protein in his urine for many years.  Echocardiogram from 2013 showed ejection fraction of 55 percent and normal chamber sizes and values.  A 2012 electrocardiogram showed normal sinus rhythm with nonspecific T-wave abnormality. 

At his March 2013 Board hearing, the Veteran generally discussed swelling in his feet and legs.  He related that he was able to walk about 200 yards before his legs started to swell and hurt, had to wear diabetic shoes or tennis shoes, and had to wear diabetic socks.  

The Veteran underwent a VA vascular diseases examination in June 2016.  The examiner noted that the Veteran had angioplasty with stents placed in 2010, that the Veteran experienced claudication (limping) on walking more than 100 yards, that he used a cane, his pedal pulses in the bilateral extremities were 2+/4+, legs felt warm to the touch, and the skin was intact.  The examiner related that the Veteran's vascular disease did not allow him to lift heavy weights, stand for prolonged periods of time, kneel, bend, or squat, but that he could perform sedentary work. 

The Veteran also underwent a kidney conditions VA examination in June 2016.  The examiner noted that the Veteran had renal dysfunction, with symptoms of persistent proteinuria, persistent edema, weakness due to renal dysfunction, and limitation of exertion due to renal dysfunction.  The examiner noted that there was no edema present on the day of the examination.  The Veteran's BUN was tested in May 2016 and was normal (1.54), and proteinuria (albumin) was abnormal (100).  The examiner opined that the Veteran had limitations and prohibitions on lifting, standing, walking, sitting, pushing/pulling, and climbing.  

After careful review of the clinical findings and resolving reasonable doubt in the Veteran's favor, the Board finds that the above evidence now reflects that a 100 percent rating is warranted for the Veteran's service-connected nephropathy for the period on appeal.   The records now show that the Veteran's symptoms precluded more than sedentary activity from persistent edema and albuminuria, as well as from marked decreased kidney function.  According to the June 2016 VA examination, the Veteran is precluded from walking more than 100 yards and even prohibited from prolonged sedentary activity (sitting is limited to 60 minutes five times a day).  The Veteran has also had limitations and prohibitions on lifting, standing, walking, sitting, pushing/pulling, and climbing.  His albumin was 100.

The rating criteria is adequate to rate this Veteran's disability.  As it is the highest rating available, further consideration of an extraschedular rating is not for consideration.


ORDER

A 100 percent rating for nephropathy, but no higher, is granted.  The appeal is allowed subject to the law and regulations governing the award of monetary benefits.

______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


